900 F.2d 261
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jay T. WILL, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 89-3154.
United States Court of Appeals, Sixth Circuit.
April 23, 1990.

Before BOYCE F. MARTIN, Jr. and KRUPANSKY, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.
PER CURIAM.


1
Petitioner-appellant, Jay T. Will (Will), has appealed from the district court's order denying his motion to vacate, set aside, or correct his sentence, pursuant to 28 U.S.C. Sec. 2255.  Will was sentenced on October 11, 1985 to eight years of incarceration and a $50,000 fine pursuant to his guilty plea on one count of possession with intent to distribute cocaine.  On appeal, Will has argued that the district court erred when it denied his motion to vacate, set aside, or correct his sentence based on alleged promises made outside of the terms of the plea agreement.  Will has also contended that he was entitled to an evidentiary hearing before the district court on this issue.


2
Upon review of Will's assignment of error, the record in its entirety, the briefs of the parties, and the oral arguments of counsel, this court concludes that the district court properly denied his petition for the reasons set forth in its January 13, 1989 order.  Accordingly, the district court's decision is hereby AFFIRMED.